UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-A FOR REGISTRATION OF CERTAIN CLASSES OF SECURITIES PURSUANT TO SECTION 12(b) or (g)OF THE SECURITIES EXCHANGE ACT OF 1934 FORUM ETF Trust (Exact name of registrant as specified in its charter) State of Delaware See Below (State of incorporation or organization) (I.R.S. Employer Identification No.) Three Canal Plaza, Suite 600 Portland, Maine04101 (Address of principal executive offices) Securities to be registered pursuant to Section12(b) of the Act: Title of Each Class to be Registered Exchange I.R.S. Employer Identification Number Merk Hard Currency ETF NYSE Arca, Inc. 80-0836794 If this form relates to the registration of a class of securities pursuant to Section12(b) of the Exchange Act and is effective pursuant to General Instruction A.(c), check the following box.x If this form relates to the registration of a class of securities pursuant to Section12(g) of the Exchange Act and is effective pursuant to General Instruction A.(d), check the following box.¨ Securities Act registration statement file number to which this form relates:333-180250 Securities to be registered pursuant to Section12(g) of the Exchange Act:None. INFORMATION REQUIRED IN REGISTRATION STATEMENT Item1. Description of Registrant’s Securities to be Registered. A description of the shares of beneficial interest of Merk Hard Currency ETF, a series of Forum ETF Trust (the “Trust”) to be registered hereunder is set forth in the Trust’s Registration Statement on Form N-1A, as amended (Commission File Nos. 333-180250; 811-22679), which description is incorporated herein by reference as filed with the Securities and Exchange Commission. Item2. Exhibits. 1. The Trust’s Trust Instrument is included as Exhibit (a)(2) to the Trust’s amended Registration Statement on Form N-1A (File Nos. 333-180250; 811-22679), as filed with the Securities and Exchange Commission on November29, 2013. 2. The Trust’s Restated Certificate of Trust is included as Exhibit (a)(1) to the Trust’s amended Registration Statement on Form N-1A (File Nos. 333-180250; 811-22679), as filed with the Securities and Exchange Commission on January 2, 2014. SIGNATURE Pursuant to the requirements of Section12 of the Securities Exchange Act of 1934, the Registrant has duly caused this registration statement to be signed on its behalf by the undersigned, thereto duly authorized, as of this 8th day of January, 2014. FORUM ETF Trust By: /s/ Stacey E. Hong Name: Stacey E. Hong Title: President
